CORRECTED NOTICE OF ALLOWABILITY
1.	This Corrected Notice of Allowability is in response to a phone call from Applicant’s representative on 03/08/2021 to request correction of an error in the Examiner’s Amendment and Applicant’s Amendments/Remarks filed on 12/20/2020. It is noted that the text below is reproduced from the Office’s NOA dated 03/01/2021.

2.	The current claim status is as follows: Claims 24-25, 28-30, 32-38, 40-50 are pending. Claims 24, 29, 32, 35, 38, 40, 44, 46 are currently amended. Claims 47-50 are newly added. Claims 26-27, 31, 39 have been canceled. 

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The objection to claim 40 for informalities is withdrawn in view of Applicant’s amendment to the claim.

5.	The rejection of claims 24-46 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to claims 24-25, 28-30, 32-38, 40-46 and cancelation of claims 26-27, 31, 39.

6.	The rejection of claims 31 and 39 under 35 U.S.C. 112(d) as being of improper dependent form is withdrawn in view of Applicant’s cancelation of the claims.
Response to Arguments
7.	Applicant’s arguments, filed 12/02/2020, with respect to the Office’s rejection of claims 24-36 under 35 U.S.C. 103 presented in the Non-Final Rejection dated 09/02/2020, have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Zachary Hawks on 02/22/2021.
The application has been amended as follows: 	Claim 24, line 3, change “an electrode active material, made from silicon” to “an electrode active material made from silicon” [Delete the comma];
Claim 24, line 9, delete the word “respective”;
Claim 24, lines 14-15, change “or equal to 4,000,000g/mol,.” to “4,000,000g/mol.” [Delete the comma before the period];
Claim 32, lines 2-3, change “…of the electrode,.” to “…of the electrode.” [Delete the comma before the period];
Claim 35, lines 2-4, change “…less than 300 nm,.” to “…less than 300 nm.” [Delete the comma before the period; underlined # is correction from prior NOA];
[Delete the comma];
Claim 40, lines 14-15, change “or equal to 4,000,000g/mol,.” to “4,000,000g/mol.” [Delete the comma before the period];
Claim 44, lines 2-3, change “…ink in a dried form,.” to “…ink in a dried form.” [Delete the comma before the period];
Claim 49, line 2, change “…equal to 250,000g/mol, and less…” to “…equal to 250,000g/mol and less…” [Delete the comma after ‘g/mol’];
Claim 50, line 2, change “an electrode active material, made from silicon” to “an electrode active material made from silicon” [Delete the comma].


Claim Interpretation
9.	The specification as originally filed explains what is meant by “polyacrylate derivative” and “derivative of carboxymethyl cellulose (CMC)” on pgs. 10-11. It is noted that the recitation in dependent claims 28 and 48 “wherein the first polymer and the second polymer are polyacrylates” is further limiting because it excludes the option for “or one of its derivatives” in base claim 24.


Allowable Subject Matter
10.	Claims 24-25, 28-30, 32-38 and 40-50 are allowed.

11.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over these closely related references, already of record: Young et al. (KR 2014-0117313 A; citations to its translation PDF), Miyata et al. (US 2012/0231337 A1), and Sasaki et al. (US 5,556,721 A), for the reasons set forth in Applicant’s Remarks filed on 12/02/2020.
Independent claims 24, 40, and 50 require that the first polymer in the binder is a polyacrylate (or derivative thereof) having a MW of 150,000 g/mol to 400,000 g/mol and the second polymer in the binder is a second polyacrylate or a carboxymethyl cellulose (or respective derivative thereof) having a MW of 650,000 g/mol to 4,000,000 g/mol.
In agreement with Applicant’s Remarks, Young, Miyata and Sasaki, alone or in combination, do not teach or fairly suggest an electrode or ink including a binder comprising a mixture of two polymers, each polymer having a different molecular weight (MW) that falls within the claim specified ranges. 
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Young, Miyata and/or Sasaki to arrive at the claimed electrode product and ink composition as a whole with its required combination of features, one novel element of which is incorporating a binder comprising a mixture of two polymers, wherein the MW of the first polymer is smaller than MW of the second polymer.

12.	These closely related references were found during an additional search: Fukumine et al. (US 2015/0050555 A1) and Lee et al. (US 2016/0099483 A1).
Fukumine teaches an electrode including a positive electrode active material, a conductive agent and a binder, wherein the binder includes a 1st polymer (a fluorine-nd polymer (for example, a (meth)acrylate polymer unit). See Fukumine para. 0018-0022, 0046-0048, 0062, 0064-0067; para. 0055: MW of the 1st polymer is preferably 400,000 to 1,000,000 (corresponds to the claimed second polymer MW); para. 0109: MW of the 2nd polymer is preferably 10,000 to 700,000 (corresponds to the claimed first polymer MW). In contrast to the instant claims requiring a binder comprising a mixture of either [1] two polyacrylates or [2] a polyacrylate (PAA) and a carboxymethyl cellulose (CMC), Fukumine requires a fluorine-containing polymer as one of the binder polymers. There would have been no reasonable motivation for one skilled in the art to substitute a PAA or CMC for the fluorine-containing polymer required in Fukumine’s invention. Thus, Fukumine clearly fails to teach the instantly claimed electrode/ink having the required combination of features.
Lee teaches an electrode having a dual layer structure comprising a middle layer containing a first binder (see para 0032: MW is 60,000 to 270,000) and an electrode active material layer formed thereon containing an electrode active material and a second binder (see para. 0033: MW is 330,000 to 1,000,000), wherein the first binder and the second binder have different molecular weights (see para. 0029, 0035; para. 0036: polymethylmethacrylate is one possible binder). See also Lee claims 1-2 & 5-6. It is noted that these two molecular weights in Lee overlap/fall within the claimed ranges. However, Lee fails to disclose or suggest that the two binders are mixed together to form a mixture of two polymers (note the two separate layers), nor does Lee teach an electrode active material made from silicon. Thus, Lee clearly fails to teach the instantly claimed electrode/ink having the required combination of features.
[provided with the Office’s original NOA dated 03/01/2021] have been reviewed by the Examiner and are considered to be state of the art electrodes comprising silicon electrode active materials and polymer binders cumulative to or less material than the prior art references discussed above. Emphasis above was added by the Examiner.
One of ordinary skill in the art would not find the instantly claimed product and composition limitations to be obvious variants of the prior art teachings and other known electrodes and inks for lithium-ion batteries. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 9, 2021